Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ cancelation of claims 4 and 24 and the amendment to claims 1, 3, 12, 20, 23, 26, and 30.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Verbal authorization for this examiner’s amendment was given in a telephonic interview with Christopher L. Johnson on 12/13/2021.
The application has been amended as follows: 
In the Claims: 
Claim 1, lines 4-5, add the word “planar” in front of the limitation “rest surface”, so as to read “a planar rest surface”.
Response to Amendment
The amendment filed on 11/04/2021 has been entered. Applicant’s amendments to the Abstract, Specification, and claims have overcome each and every objection and the 112(b) rejection previously set forth in the Non-Final Office Action filed on 08/04/2021.


Reasons for allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention

Regarding the amended independent claim 1,
Although the prior art of record, including Lee-Wen Jien (US-7100951-B2), Erle Matthew Bridgewater et al. (US-20140331722-A1), Dar-Zen Chen (us-20110309639-A1), and Rudolph E. Nadherny (US-5785362-A) disclose a latch, a latch receiver, a handle, a shank, a first ramp, a second ramp, a planar rest surface, a cam latch, a lock arm, a first direction, an unlocked position, a locked position. But the prior art of record, including Lee-Wen Jien (US-7100951-B2) and Erle Matthew Bridgewater et al. (US-20140331722-A1), Dar-Zen Chen (us-20110309639-A1), and Rudolph E. Nadherny (US-5785362-A) fail to teach or fairly suggest the latch receiver as claimed in the independent claim 1 of the instant application. Specifically, the prior art fails to teach the structural relationship of the claimed limitation a first ramp, a second ramp, and a planar rest surface as designed and claimed in the limitation “a first ramp, a second ramp, and a planar rest surface juxtaposed to the second ramp, the first ramp having one of a positive or a negative slope relative to the rest surface, and the second ramp having the other of the positive or the negative slope relative to the rest surface”.

The prior art of record, including Anton N. Hornuing (US-1193148-A), disclose a latch, a latch receiver, a handle, a shank, a first ramp, a second ramp, a rest surface, a cam latch, a lock arm, a first direction, an unlocked position, a locked position. But, the prior art of record, including Anton N. Hornuing (US-1193148-A), fails to teach or fairly suggest the claimed structural limitation “a planar rest surface”.

Herberto Bergmann et al. (US-20070108877-A1), Jeffrey S. Ellingson (US-9745794-B2), and John K Barry et al. (US-2860904-A), disclose a latch system, a door, a cabinet, a latch receiver, a handle, a shank, a latch receiver, a planar rest surface, a cam latch, a lock arm, a first direction, unlocked position, and a locked position. But, the prior art of record, including Herberto Bergmann et al. (US-20070108877-A1), Jeffrey S. Ellingson (US-9745794-B2), and John K Barry et al. (US-2860904-A), fail teach or fairly suggest the claimed structural limitations “a first ramp” and “a second ramp”. 

Furthermore, the prior art of record, including Oren Lee Cotton et al. (US-8336931-B2), Joseph W. JR. Jackson et al. (US-20040056488-A1), David Martin Stuckey (WO-2009021284-A1), Haruhiko Fujito et al. (JP-2016127102-A), and Blears John (US-2310348-A), disclose a latch, a latch receiver, a handle, a shank, a planar rest surface, a cam latch, a lock arm, a first direction, unlocked position, and a locked position. But, the prior art of record, including Oren Lee Cotton et al. (US-8336931-B2), Joseph Jackson (US-20040056488-A1), David Martin Stuckey (WO-2009021284-A1), Haruhiko Fujito et al. (JP-2016127102-A), and Blears John (US-2310348-A), fail teach or fairly suggest the claimed structural limitations “a first ramp” and “a second ramp”.

Moreover, the prior art of record, including Ervin J. Dey (US-4088355-A), Alfred Carideo Blaise (US-2991904-A), Steven J. Johnson (US-20080036344-A1), Jeffrey M. Borning et al. (US-8485566-B2)
, and Michael Holzer (US-8287010-B2), fail to teach or fairly suggest the claimed structural limitations “a first ramp”, “a second ramp, and “a planar rest surface”.



Lee-Wen Jien (US-7100951-B2) and Erle Matthew Bridgewater et al. (US-20140331722-A1), Dar-Zen Chen (us-20110309639-A1), Rudolph E. Nadherny (US-5785362-A), Anton N. Hornuing (US-1193148-A), Herberto Bergmann et al. (US-20070108877-A1), Jeffrey S. Ellingson (US-9745794-B2), John K Barry et al. (US-2860904-A), Oren Lee Cotton et al. (US-8336931-B2), Joseph Jackson (US-20040056488-A1), David Martin Stuckey (WO-2009021284-A1), Haruhiko Fujito et al. (JP-2016127102-A), Blears John (US-2310348-A), Ervin J. Dey (US-4088355-A), Alfred Carideo  Blaise (US-2991904-A), Steven J. Johnson (US-20080036344-A1), Jeffrey M. Borning (US-8485566-B2), and Michael Holzer (US-8287010-B2) without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 2-3, and 5-22 are allowed due to depending on the allowable claim 1.

Regarding the amended independent claim 23,
Although the prior art of record, including the prior art of Lee-Wen Jien (US-7100951-B2) disclose a latch receiver, plurality of ramps, a rest surface, a latch, a handle, a shank, a cam latch, a lock arm, a first cam surface, a second cam surface, a locked position. But the prior art of record, including the prior art of Lee-Wen Jien (US-7100951-B2), fails to teach or fairly suggest the latch receiver as claimed in the independent claim 23 of the instant application. Specifically, the prior art fails to teach “planar rest surface”.

The prior art of record, including Erle Matthew Bridgewater et al. (US-20140331722-A1) and Dar-Zen Chen (us-20110309639-A1), disclose a latch receiver, plurality of ramps, a planar rest surface, a latch, a handle, a shank, a cam latch, a lock arm, a first cam surface, a second cam surface, a locked position. But the prior art of record, Erle Matthew Bridgewater et al. (US-20140331722-A1) and Dar-Zen Chen (us-20110309639-A1), fail to teach or fairly suggest the claimed structural interactions among the claimed structural limitation a first cam surface, a second cam surface, plurality of ramps of the latch receiver, lock arm, and planar rest surface and as claimed in the limitation “one of the first or second cam surfaces of the lock arms slidably interfaces with at least one the ramp of the plurality of ramps of the latch receivers to seat the lock arms against the planar rest surfaces of the latch receivers, respectively, thus placing the door latches in a locked position”.

The prior art of record, including Rudolph E. Nadherny (US-5785362-A), discloses a latch receiver, plurality of ramps, a planar rest surface, a latch, a handle, a shank, a first cam surface and a second cam surface, a lock arm, a cam latch, and a locked position. But the prior art of record, including Rudolph E. Nadherny (US-5785362-A), fails to teach or fairly suggest the structural interaction of the limitations as claimed in: “a plurality of latch receivers each secured to different sides of the cabinet, each latch receiver comprising a plurality of ramps and a planar rest surface”, “each door latch comprising […], and a cam latch supported by the shank and comprising a lock arm having a first cam surface and a second cam surface”, and “in response to the rotation of the respective handles of the plurality of door latches in either rotational direction relative to the door, one of the first or second cam surfaces of the lock arms slidable interfaces with at least one ramp of the plurality of ramps of the latch receiver to seat the lock arm against the planar rest surfaces of the latch receivers”.

The prior art of record, including Anton N. Hornuing (US-1193148-A), discloses a latch receiver, plurality of ramps, a rest surface, a latch, a handle, a shank, a first cam surface and a second cam surface, a lock arm, a cam latch, and a locked position. But the prior art of record, including Anton N. Hornuing (US-1193148-A) fails to teach or fairly suggest the claimed structural limitations “a planar rest surface”.
Herberto Bergmann et al. (US-20070108877-A1), Jeffrey S. Ellingson (US-9745794-B2), Haruhiko Fujito et al. (JP-2016127102-A) and John K Barry et al. (US-2860904-A), disclose an enclosure, an inner area, a door, a seal, a plurality of latch receivers, different sides of the cabinet, a plurality of door latches, different sides of the door, a planar rest surface, a handle, a shank, an aperture of the door, a cam latch, a lock arm, a first cam surface, a second cam surface .But, the prior art of record, including Herberto Bergmann et al. (US-20070108877-A1), Jeffrey S. Ellingson (US-9745794-B2), Haruhiko Fujito et al. (JP-2016127102-A) and John K Barry et al. (US-2860904-A), fail teach or fairly suggest the claimed structural limitations “a plurality of ramps”, “at least one ramp of the plurality of ramps”, and does not teach the structural interactions of the claimed limitation “in response to the rotation of the respective handles of the plurality of door latches in either rotational direction relative to the door, one of the first or second cam surfaces of the lock arms slidable interfaces with at least one ramp of the plurality of ramps of the latch receiver to seat the lock arm against the planar rest surfaces of the latch receivers”.

Furthermore, the prior art of record, including Oren Lee Cotton et al. (US-8336931-B2), Joseph W. JR. Jackson et al. (US-20040056488-A1), David Martin Stuckey (WO-2009021284-A1), and Blears John (US-2310348-A), disclose a latch, a latch receiver, a planar rest surface, a handle, a shank, aperture, a cam latch, a lock arm, a first cam surface, a second cam surface. But, the prior art of record, including Oren Lee Cotton et al. (US-8336931-B2), Joseph W. JR. Jackson et al. (US-20040056488-A1), David Martin Stuckey (WO-2009021284-A1), and Blears John (US-2310348-A), fail teach or fairly suggest the claimed structural limitations “a plurality of latch receivers”, “a plurality of ramps”, and does not teach the structural interaction of the claimed limitation “one of the first or second cam surfaces of the lock arms slidable interfaces with at least one ramp of the plurality of ramps of the latch receiver”.

Ervin J. Dey (US-4088355-A), Alfred Carideo Blaise (US-2991904-A), Steven J. Johnson (US-20080036344-A1), Jeffrey M. Borning et al. (US-8485566-B2)
, and Michael Holzer (US-8287010-B2), fail teach or fairly suggest the claimed structural limitations “a plurality of latch receivers”, “a plurality of ramps”, and does not teach the structural interaction of the claimed limitation “one of the first or second cam surfaces of the lock arms slidable interfaces with at least one ramp of the plurality of ramps of the latch receiver”.

The examiner can find no motivation to modify the latch disclosed by the prior art of Lee-Wen Jien (US-7100951-B2), Erle Matthew Bridgewater et al. (US-20140331722-A1), Dar-Zen Chen (us-20110309639-A1), Rudolph E. Nadherny (US-5785362-A), Anton N. Hornuing (US-1193148-A), Herberto Bergmann et al. (US-20070108877-A1), Jeffrey S. Ellingson (US-9745794-B2), Haruhiko Fujito et al. (JP-2016127102-A), John K Barry et al. (US-2860904-A), Oren Lee Cotton et al. (US-8336931-B2), Joseph W. JR. Jackson et al. (US-20040056488-A1), David Martin Stuckey (WO-2009021284-A1), Blears John (US-2310348-A), Ervin J. Dey (US-4088355-A), Alfred Carideo Blaise (US-2991904-A), Steven J. Johnson (US-20080036344-A1), Jeffrey M. Borning et al. (US-8485566-B2), and Michael Holzer (US-8287010-B2), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 25-32 are allowed due to depending on the allowable claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached PTO-892, and as follows:

Theo C Whiting (US-3347580-A) teaches a latch for securing the lower section of a counterbalanced sectional sliding door to the sill of the truck platform. The latch includes a first ramp, a second ramp, and a rest surface. The invention provides for a simple and inexpensive latch design that can be easily opened and closed.
Vance S. Firestone (US-1796923-A) teaches a refrigerator door latch that works automatically without the use of springs to lock the door tightly and in accordance to the force used to swing the door to its closed position.
Thomas O. Schrader (US-1775574-A) teaches a reversable closer fastener for hinged refrigerator doors. The invention provides for a stop arrangement of extreme simplicity.
CHARLES J. PEMBROKE (US 1230021 A) teaches a fastening device for an automobile door that is practical, effective, simple in design, and can be manufactured at reasonable cost.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675